DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/054963, filed on 09/28/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2020 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 8-12, 14, 18, 23-26 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 11-18 of U.S. Patent No. 10,636,892 in view of Shea (US 2015/0162322). In claim 1 of the pending application discloses most of the features as claimed in US Patent such as: a substrate; a complementary metal oxide semiconductor (CMOS) device, comprising an N-type metal 5oxide semiconductor (NMOS) transistor and a P-type metal oxide semiconductor (PMOS) transistor disposed on the substrate; a bipolar junction transistor (BJT), comprising: a collector, disposed in the substrate; a base, disposed on the substrate; and  10an emitter, disposed on the base, wherein a top surface of a channel of the NMOS transistor, a top surface of a channel of the PMOS transistor and a top surface of the collector of the BJT have the same height. Although the US Patent does not teach a first protection layer, disposed on the substrate and exposing the substrate, wherein the base is disposed on the substrate exposed by the first protection layer.
Shea teaches the same field of an endeavor wherein a first protection layer (48 and 50 see par. 5), disposed on the substrate and exposing the substrate, wherein the base (56) is disposed on the substrate (16) exposed by the first protection layer (48 and 50) (see fig. 1).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a first protection layer, disposed on the substrate and exposing the substrate, wherein the base is disposed on the substrate exposed by the 
	Claim 8 of the pending application includes all the features of claim 2 of the US Patent.
	Claim 9 of the pending application includes all the features of claim 3 of the US Patent.
	Claim 10 of the pending application includes all the features of claim 4 of the US Patent.
	Claim 11 of the pending application includes all the features of claim 5 of the US Patent.
	Claim 12 of the pending application includes all the features of claim 6 of the US Patent.
Claim 14 of the pending application includes all the features of claim 7 of the US Patent.
	Claim 15 of the pending application includes all the features of claim 8 of the US Patent.
	Claim 16 of the pending application includes all the features of claim 9 of the US Patent.
	Claim 17 of the pending application includes all the features of claim 10 of the US Patent.
	Claim 18 of the pending application includes most of the features of the claimed method of manufacturing a semiconductor structure as claimed in claim 11 of the US Patent.

Shea teaches the same field of an endeavor wherein a first protection layer (48 and 50 see par. 5), disposed on the substrate and exposing the substrate, wherein the base (56) is disposed on the substrate (16) exposed by the first protection layer (48 and 50) (see fig. 1).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a first protection layer, disposed on the substrate and exposing the substrate, wherein the base is disposed on the substrate exposed by the first protection layer as taught by Shea in the teaching of US Patent so that it can protect the CMOS areas during the fabrication of HBT device structures (see par. 5).
	Claim 23 of the pending application includes all the features of claim 12 of the US Patent.
	Claim 24 of the pending application includes all the features of claim 13 of the US Patent.
	Claim 25 of the pending application includes all the features of claim 14 of the US Patent.
	Claim 26 of the pending application includes all the features of claim 15 of the US Patent.
	Claim 28 of the pending application includes all the features of claim 16 of the US Patent.

	Claim 30 of the pending application includes all the features of claim 18 of the US Patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-14, 18-20, 22-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2005/0104127), and further in view of Shea (US 2015/0162322)
Regarding claim 1, Kang teaches a semiconductor structure in fig. 1, comprising: 
a substrate (10); 
a complementary metal oxide semiconductor (CMOS) device (40 and 50), comprising an N-type metal 5oxide semiconductor (NMOS) transistor (40) and a P-type metal oxide semiconductor (PMOS) transistor (50) disposed on the substrate (10); 
a bipolar junction transistor (BJT) (30), comprising: 
a collector (130), disposed in the substrate; 
a base (120), disposed on the substrate; and  
10an emitter (110), disposed on the base, wherein a top surface of a channel of the NMOS transistor, a top surface of a channel of the PMOS transistor and a top surface of the collector of the BJT have the same height (see fig. 1).
Kang Kang does not teach a first protection layer, disposed on the substrate and exposing the substrate, wherein the base is disposed on the substrate exposed by the first protection layer.
Shea teaches the same field of an endeavor wherein a first protection layer (48 and 50 see par. 5), disposed on the substrate and exposing the substrate, wherein the base (56) is disposed on the substrate (16) exposed by the first protection layer (48 and 50) (see fig. 1).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a first protection layer, disposed on the substrate and 
Regarding claim 2, Kang and Shea teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Kang teaches a material of the base comprises a doped SiGe (see par. 23).
Regarding claim 3, Kang and Shea teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Shea teaches the base covers the first protection layer (see fig. 1).
Regarding claim 4, Kang and Shea teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Shea teaches a material of the first protection layer 20comprises silicon oxide (see par. 31).
Regarding claim 5, Kang and Shea teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Shea teaches a second protection layer (60/61), disposed on the first protection layer (48/50) and exposing the substrate, wherein the base (56) is disposed on the substrate exposed by the first protection layer and the second protection layer (see fig. 1).
Regarding claim 6, Kang and Shea teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Shea teaches the base (56) covers the second protection layer (60 and 61).
Regarding claim 8, Kang and Shea teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Kang teaches the substrate 
Regarding claim 9, Kang and Shea teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Kang teaches the BJT comprises a heterojunction bipolar transistor (HBT) (see par. 19).
Regarding claim 10, Kang and Shea teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Kang teaches the collector (130) and the emitter (140) have a first conductive type, and the base (120) has a second conductive type (see par. 23).
Regarding claim 12, Kang and Shea teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Kang teaches a first doped region and a second doped region (160), located in the base at two sides of the emitter and having the second conductive type.
 Regarding claim 13, Kang and Shea teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Shea teaches a third protection layer (70 and 71), disposed between the base (56) and the emitter (74) and having an opening, wherein the emitter (74) passes through the opening and connects to the base (56).
Regarding claim 14, Kang and Shea teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Kang teaches a spacer (1250) disposed on a sidewall of the emitter (par. 43 and fig. 13).
Regarding claim 18, Kang teaches a method of manufacturing a semiconductor structure, comprising:

5forming a CMOS device (40 and 50) on the substrate (10), wherein the CMOS device comprises an NMOS transistor (40) and a PMOS transistor (50) disposed on the substrate (10);
forming a BJT (30) on the substrate (10), wherein the BJT comprises: 
a collector (130), disposed in the substrate; 
a base (120), disposed on the substrate; and  
10an emitter (110), disposed on the base, wherein a top surface of a channel of the NMOS transistor, a top surface of a channel of the PMOS transistor and a top surface of the collector of the BJT have the same height (see fig. 1); and 
KKanKang does not teach Kang forming a first protection layer on the substrate, wherein the first protection layer exposes the substrate, and the base is disposed on the substrate exposed by the first protection layer.

Shea teaches the same field of an endeavor wherein a first protection layer (48 and 50 see par. 5), disposed on the substrate and exposing the substrate, wherein the base (56) is disposed on the substrate (16) exposed by the first protection layer (48 and 50) (see fig. 1).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a first protection layer, disposed on the substrate and exposing the substrate, wherein the base is disposed on the substrate exposed by the first protection layer as taught by Shea in the teaching of Kang so that it can protect the CMOS areas during the fabrication of HBT device structures (see par. 5).

Regarding claim 20, Kang and Shea teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Shea teaches a method of forming the base comprises: forming a base layer (126) on the second protection layer (116) and the substrate (100) exposed by the first protection layer (106) and the second protection layer (116); and performing a patterning process on the base layer (126) to form the base (see fig. 13-15).
Regarding claim 22, Kang and Shea teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Shea teaches the base (56) covers the second protection layer (60 and 61) and the first protection layer (48 and 50).
Regarding claim 23, Kang and Shea teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Kang teaches the BJT comprises a heterojunction bipolar transistor (HBT) (see par. 19).
Regarding claim 24, Kang and Shea teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Kang teaches the collector (130) and the emitter (140) have a first conductive type, and the base (120) has a second conductive type (see par. 23).

Regarding claim 27, Kang and Shea teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Shea teaches forming a third protection layer (70 and 71), disposed between the base (56) and the emitter (74) and having an opening, wherein the emitter (74) passes through the opening and connects to the base (56).
Regarding claim 28, Kang and Shea teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Kang teaches forming a spacer (1250) disposed on a sidewall of the emitter (par. 43 and fig. 13).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed protection layer comprises polysilicon.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed method comprising: “before forming the base layer, a portion of the first protection layer and a 
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed method comprising: “forming a third protection layer between the base and the emitter, wherein the third protection layer has an opening, and the emitter passes through the opening and connects to the - 26 -File: 078716-OC2usf base.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818